Title: Statement of Interest Account with John Barnes, 10 January-8 May 1803
From: Barnes, John
To: 


            Sketch of Apparent Monthly Balances on The Presidents a/c with J Barnes, will Appear from the Annexed Statemt. Commencing Viz
            
              
                1803
                
                
                1803.
                 Monthly Int. a 6 ⅌ Ct.
              
              
                Jany. 10.
                To amt. of a/c rendered (46)
                
                
                
                
              
              
                
                 $2268.70 shd be
                2268.50
                
                
                
              
              
                to 31.
                To additional expenditures
                2668.50.
                
                
                
              
              
                
                
                4937.
                
                
                
              
              
              
                Feby 7.
                By Warrant deducted
                2000. 
                Feby 7th
                2937. 
                14.—
              
              
                to 27
                To Amt. of a/c rendered
                5530.
                
                
                
              
              
                Mar 7.
                By Warrt deducted
                2500. 
                Mar 7th
                3030. 
                15. 
              
              
                to 30
                To Amt of a/c rendered
                5874.50.
                
                
                
              
              
                Apl 11 & 12
                By Warrt & $50.
                2050. 
                Aprl 11.
                3824.50.
                19. 
              
              
                to 31.
                To Amt. of a/c rendered
                5239.50.
                
                
                
              
              
                May 8
                By Warrant deducted
                2000. 
                May 8.
                 3239.50.
                16. 
              
              
                
                
                
                
                $ 13,031. 
                $64. 
              
              
                
                which said Balance of $3239.50 is Card. to a New a/c BalnsErrors & Omissions Excepted.
             
                
                
                
              
              
            
            
              John Barnes
              Geo. Town 27 May 1803.
            
          